Title: To George Washington from Major General Stirling, 2 September 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Camp White plains September 2d 1778.
          
          On Considering the Several Questions Stated by your Excellency Yesterday to your
            General Officers I am of Opinion,
          
          That any Attempt on the troops on New York Island must be futile
            and extremly dangerous. Futile because, if we could drive the
            troops from that Island, and they should retire either to their Ships or to Long Island,
            our acquisition would be Useless; especially while the Enemy have a Naval force there
            and we none.
          Dangerous because, 1st Wee know not with any Certainty what troops are on the Island,
            and Consequently the Event of an Attack on it Uncertain; the probability is, that it
            would be attended with such a loss of Troops as this Army ought not to risque. 2dly
            because this Army would be thrown into Such a Scituation, that if the Enemy with their
            force returning from Rhode Island, Joined by those now at New York should land at frogs
            point or any other good landing in the Sound, and take post on this Side of Kings
            bridge; it would infalliably be Cut off from their provision, and in Short from all
            further Connection with the Continent.
          That an immediate Movement of this Army to the Eastward is unecessary and must be
            Attended with many disadvantages.
          Wee have as yet received no advices that the Enemy have made such preparations as will
            enable them immediately to operate on the Continent; it is most probable they have not.
            should we move, and they afterwards return with their whole force, they might force the
            passage of the high lands, and be Masters of all the Country West of Hudsons River
            before we could possibly return to Oppose them.
          We have no Magazines of bread or flower formed near that line of March. the Country is
            not a Bread Country, and Cannot Subsist an Army in that Essential Article, untill a
            Supply can be brought from other parts. This necessarily makes it proper to Collect
            Magazines of that Article, and to form them in that Country previous to the March of an
            Army into it.
          It therefore seems Judicious to keep the Army in this
              Neighbourhood ’till such Magazines can be formed, or ’till we find by our advices
            of the Motions of the Enemy, it becomes Necessary for some important purpose to Change
            our ground.
          When I say this Neighbourhood I do not mean the Identical spot we are now encamped
            upon: for I have my Suspicions that we are now too low down in the Cul
              de Sac. for Supposeing the Enemy should retire with their whole force from Rhode
            Island, should land at Norwalk and be Joined with their whole force from Nyork Meeting
            them either thro’ the Sound or by way of Long Island: would not this Army be so hem’d in
            that it would be difficult to gain the Enemy’s Right, or to Maintain itself in
            provisions, especially if the Enemy should push a few small ships up Hudsons River even
            so far as to Kings ferry. I would therefore  Suggest the propriety of
            looking out in time for some ground fitting to encamp on, further in our Rear.
          I take the liberty here of Mentioning that I think there is too much flower brought to
            Tarry Town, it is a precious Article, and I fear may be Cut off. The Army should by that
            Communication receive enough to Subsist upon, whatever can be Collected more than that
            should be Stored Elsewhere; if we have a large stock on hand here, it will in Case of a
            Movement be lost for want of Teams to Carry it off.
          The Secureing the passage of Hudsons River thro’ the Highlands is of the Utmost
            importance, and in Case of a Movement of this Army to the Eastward; a proper force
            should be left for that purpose in the Vicinity of the works at West point; what Number
            of Troops will be Competent I can form no Judgment of, as I do not know the Nature of
            nor the State of those works.
          
            Stirling,
          
        